*210On Petition for Rehearing.
Myers, J.
2. 14. On petition for a rehearing, appellees seem to think that onr opinion on the question of priority of liens should state whether it is based on the facts averred in the answer of Patton and others, second improvement lienholders, or upon the facts as found by the court. At our former consideration of this case we took the facts in the answer as admitted. The complaint contained the usual allegations of fact in such cases. It alleged that these defendants held liens against said real estate inferior to the liens of plaintiffs, and called upon the defendants to answer as to any interest or liens claimed by them against the real estate described in the complaint. The answer brought before the court all of the proceedings of the second improvement, beginning with the declaratory resolution passed by the common council, and each step thereafter, including the issue of the bonds to the contractors, and their subsequent assignment to these defendants, whereby they claimed to hold liens superior to the liens of the first improvement. Conceding that appellants, by their action in withdrawing their reply to the answer, admitted all the facts averred in said answer, such action would not authorize the court to measure such facts by any other rule of law than that applicable to facts pleaded as a defense to plaintiff’s claim of superiority. Facts confessed can have no more force than facts established in any other manner. If they failed to show superiority, and instead showed liens of equal rank with those sought to be enforced, then the court should have made such order in the premises as the facts under the law authorized. The case was one of equitable cognizance, and as such the court was not without authority to make such order in the premises as justice and right between the parties seemed to warrant.
*21115. *210Again it is insisted that a part of the property now owned *211by Nixon was, at the time the improvement was made, owned by Samuel Cade, and although Mrs. Nixon may have known that the improvement was being made, her knowledge would have no binding force on the then owner of the property. This is all true, and while it must be admitted that the court did not find in so many -words that Cade knew the work was being done, yet it was found that he was present at the time the common council awarded the contract to Palmer, that Mrs. Nixon, his daughter, resided on a lot belonging to Cade, which abutted on the improved portion of the street, at the time the improvement was being made, and that, while a large number of men and teams were at work making said improvement, he visited his daughter from one to three times a week. From such facts but one conclusion must follow, and that is, that Cade knew the improvement was being made. It is found as a fact that' he at no time notified the contractor that he objected to the making of the improvement, or that he would contest any assessment made against him on account thereof, or that the contract was illegal; nor does it appear that he at any time challenged the validity of the proceedings in the common council.' At our former consideration of this case, we concluded that the common council had jurisdiction of the person of Cade at the time the assessments sued on were made.
Counsel, in support of their petition for a rehearing, have discussed other questions, which were considered and decided at the former hearing of this case, and with the decision of those questions we are still satisfied.
The petition for a rehearing is overruled.